


110 HR 5533 IH: Chemical Facilities Security Act of

U.S. House of Representatives
2008-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5533
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2008
			Mr. Wynn introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To revise and extend the chemical-facility security
		  program under Public Law 109–295, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Chemical Facilities Security Act of
			 2008.
		2.Modification and
			 transfer of chemical-facilities security program
			(a)Striking of
			 sunset provisionSection 550 of Public Law 109–295 is amended by
			 striking subsection (b).
			(b)PreemptionSection
			 550 of Public Law 109–295, as amended by section 534 of division E of Public
			 Law 110–161, is amended by striking subsection (h).
			(c)TransferSection 550 of Public Law 109–295, as
			 amended by subsections (a) and (b), is—
				(1)transferred from
			 Public Law 109–295;
				(2)redesignated as
			 section 2101;
				(3)transferred to the
			 Homeland Security Act of 2002; and
				(4)added at the end
			 of such Act.
				(d)Stylistic
			 modifications; revisions regarding preemptionThe Homeland Security Act of 2002 (6 U.S.C.
			 101 et seq.), as amended by subsection (c), is amended by striking section 2101
			 and inserting the following:
				
					XXIRegulation of
				security practices at chemical facilities
						2101.Risk-based
				performance standards; vulnerability assessments; site security plans
							(a)In
				general
								(1)RegulationsThe
				Secretary shall by regulation establish risk-based performance standards for
				security of chemical facilities and require vulnerability assessments and the
				development and implementation of site security plans for such facilities,
				subject to paragraph (2).
								(2)Covered
				facilitiesThis title applies to chemical facilities that, in the
				discretion of the Secretary, present high levels of security risk.
								(b)Layered security
				measuresRegulations under subsection (a) shall permit each
				chemical facility, in developing and implementing site security plans, to
				select layered security measures that, in combination, appropriately address
				the vulnerability assessment and the risk-based performance standards for
				security for the facility.
							(c)Authority of
				secretary regarding site security plansThe Secretary may not
				disapprove a site security plan submitted under this section based on the
				presence or absence of a particular security measure, but the Secretary may
				disapprove a site security plan if the plan fails to satisfy the risk-based
				performance standards established by this section.
							(d)Alternative
				security programsThe Secretary may approve alternative security
				programs established by private sector entities, Federal, State, or local
				authorities, or other applicable laws if the Secretary determines that the
				requirements of such programs meet the requirements of this section and the
				interim regulations.
							(e)Review of
				vulnerability assessments and site security plansThe Secretary
				shall review and approve each vulnerability assessment and site security plan
				required under this section.
							(f)Exempted
				facilitiesThe Secretary shall not apply regulations issued
				pursuant to this title to any of the following:
								(1)Facilities
				regulated pursuant to the Maritime Transportation Security Act of 2002.
								(2)Public water
				systems, as defined by section 1401 of the Safe Drinking Water Act.
								(3)Treatment works,
				as defined in section 212 of the Federal Water Pollution Control Act.
								(4)Any facility owned
				or operated by the Department of Defense or the Department of Energy.
								(5)Any facility
				subject to regulation by the Nuclear Regulatory Commission.
								2102.Protections
				from public disclosure
							(a)In
				generalNotwithstanding any
				other provision of law, information developed under this title, including
				vulnerability assessments, site security plans, and other security-related
				information, records, and documents, shall be given protections from public
				disclosure consistent with similar information developed by chemical facilities
				subject to regulation under section 70103 of title 46, United States Code,
				subject to subsection (b).
							(b)LimitationSubsection
				(a) does not prohibit the sharing of information, as the Secretary deems
				appropriate, with State and local government officials possessing the necessary
				security clearances, including law enforcement officials and first responders,
				for the purpose of carrying out this title, except that such information may
				not be disclosed pursuant to any State or local law.
							(c)Treatment as
				sensitive security informationIn any proceeding to enforce this title,
				vulnerability assessments, site security plans, and other information submitted
				to or obtained by the Secretary under this title, and related vulnerability or
				security information, shall be treated as if the information were classified
				material.
							2103.Enforcement
							(a)Civil
				penaltyAny person who violates an order issued under this title
				shall be liable for a civil penalty under section 70119(a) of title 46, United
				States Code.
							(b)Audits and
				inspectionsThe Secretary shall audit and inspect chemical
				facilities for the purposes of determining compliance with the regulations
				issued pursuant to this title.
							(c)Notice of
				noncompliance
								(1)In
				generalIf the Secretary determines that a chemical facility is
				not in compliance with this section, the Secretary shall provide the owner or
				operator with written notification (including a clear explanation of
				deficiencies in the vulnerability assessment and site security plan) and
				opportunity for consultation, and issue an order to comply by such date as the
				Secretary determines to be appropriate under the circumstances, subject to
				paragraph (2).
								(2)Order to cease
				operationIf the owner or operator continues to be in
				noncompliance, the Secretary may issue an order for the facility to cease
				operation, until the owner or operator complies with the order.
								(d)Exclusive
				authority of secretaryNothing in this title confers upon any
				person except the Secretary a right of action against an owner or operator of a
				chemical facility to enforce any provision of this title.
							(e)Effect on other
				federal lawsNothing in this section shall be construed to
				supersede, amend, alter, or affect any Federal law that regulates the
				manufacture, distribution in commerce, use, sale, other treatment, or disposal
				of chemical substances or mixtures.
							2104.Authority of
				StatesThis title does not
				preclude or deny any right of any State or political subdivision thereof to
				adopt or enforce any regulation, requirement, or standard of performance with
				respect to chemical facility security that is more stringent than a regulation,
				requirement, or standard of performance issued under this title, or otherwise
				impair any right or jurisdiction of any State with respect to chemical
				facilities within that
				State.
						.
			
